Exhibit AMENDED AND RESTATED AGREEMENT AND PLAN OF MERGER BY AND AMONG SKYWIDE CAPITAL MANAGEMENT LIMITED, SNEN ACQUISITION CORP. AND SINOENERGY CORPORATION DATED AS OF MARCH 29, 2010 ARTICLE I 1.1 Certain Defined Terms. 1 1.2 Other Defined Terms. 6 ARTICLE II THE MERGER 2.1 Effective Time of the Merger 7 2.2 Closing. 7 2.3 Effects of the Merger. 7 2.4 Directors and Officers. 7 ARTICLE III CONVERSION OF SECURITIES 3.1 Conversion of Capital Stock. 8 3.2 Exchange of Certificates, Company Stock Options and Company Stock Purchase Warrants. 8 ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE COMPANY 4.1 Organization, Standing and Power; Subsidiaries. 11 4.2 Capitalization. 11 4.3 Authority; No Conflict; Required Filings and Consents. 13 4.4 SEC Filings; Financial Statements; Reporting Requirements. 15 4.5 No Undisclosed Liabilities; Indebtedness. 17 4.6 Absence of Certain Changes or Events. 17 4.7 Taxes. 17 4.8 Owned and Occupied Real Properties. 18 4.9 Intellectual Property. 18 4.10 Agreements, Contracts and Commitments; Government Contracts. 18 4.11 Litigation; Product Liability; Product Recalls. 18 4.12 Environmental Matters. 18 4.13 Employee Benefit Plans. 18 4.14 Compliance With Laws. 19 4.15 Labor Matters. 19 4.16 Opinions of Financial Advisors. 19 4.17 Insurance. 19 4.18 Brokers. 19 4.19 Certain Approvals 19 4.20 Unlawful Payments. 19 4.21 Affiliate Transactions. 20 4.22 Guaranteed Senior Notes. 20 4.23 No Other Representations or Warranties. 20 i ARTICLE VREPRESENTATIONS AND WARRANTIES OF THE BUYER AND THE BUYER SUBSIDIARY 5.1 Organization, Standing and Power 20 5.2 Authority; No Conflict; Required Filings and Consents. 21 5.3 Information Provided. 22 5.4 Operations of the Buyer Subsidiary. 22 5.5 Financing. 22 5.6 Brokers. 22 5.7 Shares 22 5.8 Tax Matters 22 ARTICLE VI CONDUCT OF BUSINESS 6.1 Covenants of the Company. 23 ARTICLE VII ADDITIONAL AGREEMENTS 7.1 No Solicitation. 25 7.2 Proxy Statement. 27 7.3 Nasdaq Quotation. 27 7.4 Access to Information. 28 7.5 Shareholders Meeting. 28 7.6 Cooperation; Further Action. 28 7.7 Public Disclosure. 29 7.8 Company Stock Plans. 29 7.9 Shareholder Litigation. 30 7.10 Notification of Certain Matters. 30 7.11 Directors’ and Officers’ Indemnification and Insurance. 30 7.12 Loans to Company Employees, Officers and Directors. 31 7.13 Takeover Statutes and Laws. 32 7.14 Standstill Agreements; Confidentiality Agreements. 32 ARTICLE VIII CONDITIONS TO MERGER 8.1 Conditions to Each Party’s Obligation To Effect the Merger. 32 8.2 Additional Conditions to Obligations of the Buyer and the Buyer Subsidiary. 33 8.3 Additional Conditions to Obligations of the Company. 34 ARTICLE IX TERMINATION AND AMENDMENT 9.1 Termination. 35 9.2 Effect of Termination. 36 9.3 Fees and Expenses. 37 ii ARTICLE X MISCELLANEOUS 10.1 Amendment. 38 10.2 Extension; Waiver 38 10.3 Non−Survival of Representations, Warranties and Agreements. 38 10.4 Notices. 38 10.5 Entire Agreement. 39 10.6 No Third Party Beneficiaries. 40 10.7 Assignment. 40 10.8 Severability. 40 10.9 Counterparts and Signature. 40 10.10 Interpretation. 40 10.11 Governing Law. 41 10.12 Remedies. 41 10.13 Submission to Jurisdiction. 41 10.14 Waiver Of Jury Trial. 41 iii AMENDED AND RESTATED AGREEMENT AND PLAN OF MERGER THIS AMENDED AND RESTATED AGREEMENT AND PLAN OF MERGER (this “Agreement”), dated as of March 29, 2010, is by and among Skywide Capital Management Limited, a company incorporated with limited liability under the laws of the British Virgin Islands (the “Buyer”), SNEN Acquisition Corp., a corporation organized under the laws of the state of
